Title: Public Debt, [21 November] 1792
From: Madison, James
To: 


[21 November 1792]

   
   The House debated several motions that would have avoided a direct reference to the secretary of the treasury. The issue was whether the constitutional provision that bills for raising revenue must originate in the House precluded asking the secretary for a plan to reduce the public debt. Fisher Ames summarized the position of those who wanted a report from the secretary. “On the whole, if we regard the Constitution, we find not the least color for bringing it into question in this debate” (Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56)., 2d Cong., 2d sess., 721).


Mr. Madison closed the debate with a few powerful observations. He insisted that a reference to the Secretary of the Treasury on subjects of loans, taxes, and provision for loans &c. was in fact a delegation of the authority of the Legislature, altho’ it would admit of much sophistical argument to the contrary. The arguments which he had heard, he said, were not satisfactory to his mind; and he peremptorily denied that the plans of that officer came into the house in either an equitable or unbiassed manner. A plan from the Senate might fairly be stiled a constitutional one, because it came unsupported by any laboured train of argument, and left the House at liberty to exercise its judgment pro. and con. whilst those of the Secretary of the Treasury were accompanied by a force of reasoning, not on both sides, but on one only. This, he insisted, in opposition to Mr. Ames’s doctrine; and after making a few other remarks, he concluded, by declaring that it was evident the Secretary’s plans were not introduced in such manner as to leave the House the freedom of exercising their own understandings in a proper constitutional manner.
